COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In re Baylor College of Medicine, Relator

Appellate case number:      01-19-00105-CV

Trial court case number:    2017-49635

Trial court:                165th District Court of Harris County

        On February 13, 2019, relator, Baylor College of Medicine, filed a petition for a
writ of mandamus seeking to compel the respondent trial judge to rule on its pending
motion to dismiss for failure to timely serve an expert report, pursuant to Texas Civil
Practice and Remedies Code § 74.351. Although relator included a Rule 52.3(j)
certification with its appendix and filed a separate record, it did not attach the reporter’s
record for the May 3, 2018 motion hearing or state that no testimony was adduced. See
TEX. R. APP. P. 52.3(j), (k), 52.7(a)(1), (2). Accordingly, the Court ORDERS the relator,
within 3 days of the date of this order, to file a statement that no testimony was adduced
in connection with the matter complained or else provide evidence of requesting and paying
for the May 3, 2018 reporter’s record. See TEX. R. APP. P. 52.7(a)(2), (b).
        On February 14, 2019, relator filed a “Motion for Temporary Relief” seeking to stay
the underlying proceedings, pending disposition of this petition, because trial has been set
for March 4, 2019, with a February 18, 2019 pretrial conference. Relator’s emergency
motion contains the required certificate of compliance. See TEX. R. APP. P. 52.10(a).
Accordingly, the Court grants the relator’s motion and ORDERS that the underlying trial
court proceeding is stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the
petition is finally decided or this Court otherwise orders the stay lifted. See TEX. R. APP.
P. 52.10(b). Any party may file a motion for reconsideration. See TEX. R. APP. P. 52.10(c).
        Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
        It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes___________
                     x Acting individually       Acting for the Court
Date: __February 15, 2019_______